DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark

This communication is considered fully responsive to the amendment filed on 05/24/2021.
Claims 1, 3, 14, 16, 21, 23, 25 have been amended.
In view of the applicant’s amendment, the previous rejection under 35 USC § 112 (b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed on 05/24/2021 with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The applicant’s amendment to independent claims are as follows.

    PNG
    media_image1.png
    325
    760
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    775
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    239
    785
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    725
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    193
    798
    media_image5.png
    Greyscale

 In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art.  See QUAN et al. (US 20190349954 A1).
Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over VAJAPEYAM et al. (US 20170048857 A1; hereinafter as “VAJAPEYAM”) in view of QUAN et al. (US 20190349954 A1; hereinafter as “QUAN”; which has a foreign application Priority data, January 23, 2017).


VAJAPEYAM discloses “TECHNIQUES FOR MANAGING UPLINK TRANSMISSIONS IN A SHARED RADIO FREQUENCY SPECTRUM BAND AND A DEDICATED RADIO FREQUENCY SPECTRUM BAND” (Title).

With respect to independent claims: 
Regarding claim 1, VAJAPEYAM teaches a method (see fig. 12, Fig. 3) comprising: 

 Selecting for a user equipment (see fig. 3: UE 315; Fig. 5: UE with Message type selector and/or Transmission Manager : [0088]-[0094]; aforesaid  Message type selector and/or Transmission Manager selects “uplink resources in the shared radio frequency spectrum band”: [0094]) a first radio resource from a first pool of radio resources (select…,uplink resources [NOTE: a first radio resource] in a shared radio frequency spectrum band [NOTE: a first pool of radio resources]: [0021], [0094], also see fig.3 element 330, : UE 315 select,…..uplink resources in a shared radio frequency spectrum band: [0079]);  selecting a second radio resource from a second pool of radio resources (UE select, a second type of scheduling request or second type of indication of buffered data) for requesting uplink resources in the dedicated radio frequency spectrum band [NOTE: from a second pool of radio resources’ :[0079]); 
selecting which content to “duplicate on parallel” communications ([NOTE: this part of the claim will be addressed below by another reference]) (the first physical resource may be in the shared radio frequency spectrum band and the second physical resource may be in the dedicated radio frequency spectrum band: [0146]; selecting, based at least in part on the identified priority parameter, between the first type of scheduling request or the second type of scheduling request: [0148]),and
 transmitting the selected content on each of the selected first radio resource and the selected second radio resource (see fig. 13: element 1320 and element 1325: When the first type of scheduling request is selected, the method 1300 may continue at block 1320. When the second type of scheduling request is selected, the method 1300 may continue at block 1325. [0148]- [0149]).

VAJAPEYAM appears silent on “selecting …content to duplicate on parallel communications based on at least one of a size of uplink data waiting to be sent, at least a timing difference between the selected first radio resource and second radio resource, or at least one of a latency and a reliability requirement of the uplink data waiting to be sent, wherein the selected content to duplicate comprises content from at least a scheduling request message for the user equipment and the uplink data. ” which however had been known in the art at the time of instant application such as shown by QUAN in “RESOURCE SCHEDULING METHOD, RADIO ACCESS NETWORK DEVICE, AND TERMINAL DEVICE” (Title)

QUAN, in the same field of endeavor, discloses:  selecting …content to duplicate on parallel communications based on at least one of a size of uplink data waiting to be sent, at least a timing difference between the selected first radio resource and second radio resource, or at least one of a latency and a reliability requirement of the uplink data waiting to be sent  (UE/Terminal Devices “simultaneous transmission of PUCCH and PUSCH can be performed”: [0163];   terminal device sends “simultaneous” uplink data to network: “terminal device may transmit a plurality of pieces of different data [NOTE: a size of uplink data waiting to be send] in a same TTI, or may simultaneously transmit data and a scheduling request [1076]; ), wherein the selected content to duplicate comprises content from at least a scheduling request message for the user equipment and the uplink data (Scheduling request for UE/terminal device and  “plurality of pieces of different data” to be sent : [0176]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of QUAN to the system of VAJAPEYAM in order to  improve service processing efficiency when service types are diverse. (QUAN, [0007]). 

Regarding claim 14, VAJAPEYAM teaches an apparatus (see fig. 3: UE 315; Fig. 5: UE with Message type selector and/or Transmission Manager : [0088]-[0094]; aforesaid  Message type selector and/or Transmission Manager selects “uplink resources in the shared radio frequency spectrum band”: [0094]) comprising: at least one computer readable memory storing computer program instructions (apparatus 515 may, individually or collectively, be implemented using one or more application-specific integrated circuits (ASICs) adapted to perform some or all of the applicable functions in hardware: [0089]); and at least one processor (ASIC: [0089]); wherein the computer readable memory with the computer program instructions is configured, with the at least one processor, to cause the apparatus to perform actions comprising (ASIC and message type selector: [0089]-[0094]): select for a user equipment a first radio resource from a first pool of radio resources; select a second radio resource from a second pool of radio resources; 4S.N.: 15/586,655 Art Unit: 2411 select which content to duplicate in parallel communications based on at least one of a size of uplink data waiting to be sent, at least a timing difference between selected content to duplicate  comprises content from at least a scheduling request message for the user equipment and the uplink data; and transmit the selected content on each of the selected first radio resource and the selected second radio resource. (Rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).  

Regarding claim 21, VAJAPEYAM teaches A non-transitory computer readable memory storing computer program instructions that , when executed by one or more processors (see fig. 3: UE 315; Fig. 5: UE with Message type selector and/or Transmission Manager : [0088]-[0094]; aforesaid  Message type selector and/or Transmission Manager selects “uplink resources in the shared radio frequency spectrum band”: [0094]), cause an apparatus to perform actions comprising (apparatus 515 may, individually or collectively, be implemented using one or more application-specific integrated circuits (ASICs) adapted to perform some or all of the applicable functions in hardware: [0089]); and at least one processor (ASIC: [0089]): selecting, by a user equipment, a first radio resource from a first pool of radio resources; selecting a second radio resource from a second pool of radio resources; selecting which content to duplicate in parallel communications based on at least one of a size of selected content to duplicate comprises content from at least a scheduling for the user equipment and the uplink data; and transmitting the selected content on each of the selected first radio resource and the selected second radio resource. (Rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).  

With respect to dependent claims: 
Regarding claim 9, the combination of  VAJAPEYAM, QUAN, specifically, QUAN teaches, wherein: multiple radio resources are selected from the second pool of radio resources (see fig. 4: SR Resource  2 with multiple TT1 values: which the uRLLC service belongs is different from an attribute of a scheduling request SR resource 2 configured for the service group to which the eMBB service belongs. The SR resource 1 may have a shorter period, and further, have a shorter TTI or occupy a larger quantity of carriers in frequency domain: [0131])  and the selected content is transmitted on the selected first radio resource and on the multiple radio resources selected from the second pool of radio resources (see fig. 4: SR Resource 1 and SR Resource 2: [0131] ).


Claims 6-8, 18-19, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over VAJAPEYAM, QUAN and further in view of MOON et al. (US 20180049227 A1; hereinafter as “MOON”).

With respect to dependent claims: 
Regarding claims 6, 18, the combination of VAJAPEYAM, QUAN does not explicitly discloses:  wherein: on only one of the selected radio resources the selected content is transmitted with an indication that the content is a duplicate.  

MOON, in the same field of endeavor, discloses: wherein: on only one of the selected first radio resource or the selected second radio resource the selected content is transmitted with an indication that the content is a duplicate.   (See Fig. 10 where UE is sending 2 consecutive SRs duplication if bitmap is “11”: an SR is sent at the first subframe and another SR is sent at the second subframe:  [0160]-[0162]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of VAJAPEYAM, QUAN in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 

Regarding claim 7, the combination of  VAJAPEYAM, QUAN does not explicitly discloses:  wherein the scheduling request message or the uplink data transmitted on each of the selected first radio resource and second radio resource 

MOON, in the same field of endeavor, discloses: wherein the scheduling request message or the uplink data transmitted on each of the selected first radio resource and second radio resource further indicates if the respectively transmitted content is a first transmission or a re-transmission (Fig. 2: uplink data transmission frame format indication SR indicating buffer status information. See PUCCH format 3: SR with HARQ/ACK bit: with or without retransmission bit).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of VAJAPEYAM, QUAN in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 

Regarding claim 8, the combination of  VAJAPEYAM, QUAN does not explicitly discloses: wherein the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent.  

MOON, in the same field of endeavor, discloses:  wherein the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent (see Fig. 6: Check Buffer Status to be transmitted: [0135]-[0142]; identifying the amount of data stored in a buffer; generating a scheduling request (SR); and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB: [0009]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of VAJAPEYAM, QUAN in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 


Regarding claim 19, the combination of  VAJAPEYAM, QUAN does not explicitly discloses:  wherein at least one of: the scheduling request message or the uplink data transmitted on each of the selected first and second radio resources further indicates if the respectively transmitted content is a first transmission or a re-and the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent.  

MOON, in the same field of endeavor, discloses: wherein at least one of: the scheduling request message or the uplink data transmitted on each of the selected first and second radio resources further indicates if the respectively transmitted content is a first transmission or a re-transmission (Fig. 2: uplink data transmission frame format indication SR indicating buffer status information. See PUCCH format 3: SR with HARQ/ACK bit: with or without retransmission bit); and wherein the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent (see Fig. 6: Check Buffer Status to be transmitted: [0135]-[0142]; identifying the amount of data stored in a buffer; generating a scheduling request (SR); and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB: [0009]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of VAJAPEYAM, QUAN in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink  (MOON, [0008]). 

Regarding claims 20, the combination of VAJAPEYAM, QUAN does not explicitly discloses: wherein selecting which content to duplicate is based on at least one of: size of the uplink data waiting to be sent; a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent.  

MOON, in the same field of endeavor, discloses: wherein selecting which content to duplicate is based on at least one of: size of the uplink data waiting to be sent; a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent (the SR may be assigned to at least one of a first resource of a first transmission time interval (TTI) and a second resource of a second TTI within a subframe, and the first TTI may be longer than the second TTI: [0015]).   

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of VAJAPEYAM, QUAN in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 

Regarding claims 25, the combination of VAJAPEYAM, QUAN does not explicitly discloses: wherein selecting which content to duplicate is based on at least one of: a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent.  

MOON, in the same field of endeavor, discloses: wherein selecting which content to duplicate is based on at least one of: a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent (the SR may be assigned to at least one of a first resource of a first transmission time interval (TTI) and a second resource of a second TTI within a subframe, and the first TTI may be longer than the second TTI: [0015]).   

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of VAJAPEYAM, QUAN in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 


Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over VAJAPEYAM, QUAN and further in view of CAO et al. (US 20180167182 A1; hereinafter as “CAO”).

Regarding claim 12, the combination of VAJAPEYAM, QUAN does not explicitly discloses:  wherein the transmitting the selected content on each of the selected first radio resource and the selected second radio resource is for grant-free uplink transmissions of data.  

CAO, in the same field of endeavor, discloses: wherein the transmitting the selected content on each of the selected first radio resource and the selected second radio resource is for grant-free uplink transmissions of data (a grant-free UE is a UE that is configured to transmit grant-free traffic. The UE may also have other capabilities including transmission of grant-based traffic. Grant-free transmission means that a UE does not rely on a dynamic scheduling request and grant mechanism to transmit data. The transmission resources and formats (e.g. coding and modulation schemes) may be pre-configured or semi-statically configured. Similarly, a grant-based UE is a UE that is configured to transmit grant-based traffic, but such a UE may also have other capabilities including transmission of grant-free traffic. A contention-based grant-free transmission is a transmission where it is possible for multiple UEs to be contending for the same resource. [0062]; [0004]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of CAO to the system of VAJAPEYAM, QUAN in using pilots selected from a pool of available pilots (CAO, [abstract]). The motivation would be to improve and enhance pilot design with reduced probability of collision or a reduction in pilot overhead (CAO, [0004]). 


Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over VAJAPEYAM, QUAN and further in view of Li et al. (US 20180255611 A1; hereinafter as “Li”).

With respect to dependent claims: 
Regarding claim 13, the combination of  VAJAPEYAM, QUAN does not explicitly discloses: wherein: the first pool of radio resources is primarily allocated for contention-based channel access; and the second pool of radio resources is primarily allocated for scheduling-based channel access.

Li, in the same field of endeavor, discloses: wherein: the first pool of radio resources is primarily allocated for contention-based channel access (aforesaid user equipment aggregation node (UE-AN) can be responsible for controlling and coordinating the intra-PAN communication, including scheduling DL and UL resources or transmission power for the devices in the PAN. Medium access and radio resource management can be contention-based: [0028]); and the second pool of radio resources is primarily allocated for scheduling-based channel access ( aforesaid user equipment aggregation node (UE-AN) can be responsible for controlling and coordinating the intra-PAN communication, including scheduling DL and UL resources or transmission power for the devices in the PAN. Medium access and radio resource management can be scheduling-based: [0028]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Li to the system of VAJAPEYAM, QUAN in order to be indexed by the PAN ID and the port number, which can allow joint reception or transmission from the UE-W and UE-AN, forming a distributed antenna system at the UE side (Li, [0030]). The motivation would be to improve and enhance low latency; energy efficient; spectrum efficient; density; and low cost, to be disposable or deployable on a mass scale (Li, [0010]). 


Allowable Subject Matter
Claims 3-5, 16-17, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, VAJAPEYAM, QUAN ,MOON, CAO, LI either alone or in combination fails to teach: 
wherein the selecting comprises at least one of: 
content of the scheduling request message is selected as the content to duplicate based on the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources; and 
content of the uplink data is selected as the content to duplicate based on the size of the uplink data waiting to be sent can be accommodated by a transport block of the selected second radio resource from the second pool of radio resources.

Regarding claim 4, VAJAPEYAM, QUAN ,MOON, CAO, LI either alone or in combination fails to teach: 
wherein one of: the method of claim 3 is performed in response to a failed attempt to send the scheduling request on another radio resource from the first pool in parallel with the uplink data being sent on another radio resource from the second pool; or 20 2017P00662 the 

Regarding claim 5, VAJAPEYAM, QUAN ,MOON, CAO, LI either alone or in combination fails to teach: wherein: the scheduling request message is selected as the content to duplicate when the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources; and the transmitting comprises: transmitting on the selected second radio resource the scheduling request message; and transmitting on the selected first radio resource the scheduling request message and a portion of the uplink data, where the scheduling request message transmitted on the selected first radio resource comprises an indication of a total number of consecutive radio resources from the first pool to be expected.  

Regarding claim 16, VAJAPEYAM, QUAN ,MOON, CAO, LI either alone or in combination fails to teach: wherein: 
the content to duplicate is selected based on a size of the uplink data waiting to be sent; 
wherein the selecting comprises at least one of: 
content of the scheduling request message is selected as the content to duplicate based on the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected 

Regarding claim 17, VAJAPEYAM, QUAN ,MOON, CAO, LI either alone or in combination fails to teach , wherein: the scheduling request message is selected as the content to duplicate when the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources; the scheduling request message is transmitted on the selected second radio resource; and the scheduling request message and a portion of the uplink data are transmitted on the selected first radio resource, where the scheduling request message transmitted on the selected first radio resource comprises an indication of a total number of consecutive radio resources from the first pool to be expected.  

Regarding claim 23, VAJAPEYAM, QUAN ,MOON, CAO, LI either alone or in combination fails to teach: wherein: 
the content to duplicate is based on a size of the uplink data waiting to be sent; wherein selecting which content to duplicate comprises at least one of: content of the scheduling request message is selected as the content to duplicate based on the size of 

Regarding claim 24, VAJAPEYAM, QUAN ,MOON, CAO, LI either alone or in combination fails to teach, wherein: the scheduling request message is selected as the content to duplicate when the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources allocated for contention-based channel access; and the transmitting comprises: transmitting on the selected second radio resource the scheduling request message; and transmitting on the selected first radio resource the scheduling request message and a portion of the uplink data, where the scheduling request message transmitted on the selected first radio resource comprises an indication of a total number of consecutive radio resources from the first pool to be expected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M Mostazir Rahman/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466